ORDER
The South Carolina Commission on Continuing Legal Education and Specialization has furnished the attached list of lawyers who have failed to file reports showing compliance with continuing legal education requirements, or who have failed to pay the filing fee or any penalty required for the report of compliance, for the reporting year ending in February 2013. Pursuant to Rule 419(d)(2), SCACR, these lawyers are hereby suspended from the practice of law. They shall surrender their certificates to practice law in this State to the Clerk of this Court by June 21,2013.
Any petition for reinstatement must be made in the manner specified by Rule 419(e), SCACR. Additionally, if they have not verified their information in the Attorney Information System, they shall do so prior to seeking reinstatement.
These lawyers are warned that any continuation of the practice of law in this State after being suspended by this order is the unauthorized practice of law, and will subject them to disciplinary action under Rule 413, SCACR, and could result in a finding of criminal or civil contempt by this Court. Further, any lawyer who is aware of any violation of this suspension shall report the matter to the Office of Disciplinary Counsel. Rule 8.3, Rules of Professional Conduct for Lawyers, Rule 407, SCACR.
/s/Jean H, Toal, C.J.
/s/Costa M. Pleicones, J.
/s/Donald W. Beatty, J.
*308/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
FOR THE COURT
ATTACHMENT
LAWYERS NON-COMPLIANT WITH THE MCLE REQUIREMENTS FOR THE 2012-2013 REPORTING YEAR
Scott Christen Alimón
Alimón Law Firm, PC
133 Habersham Court
Easley, SC 29642
INTERIM SUSPENSION (1/16/13)
Michael E. Atwater
Atwater & Davis, LLC
1470 Ebenezer Road
Rock Hill, SC 29732
6-MONTH SUSPENSION (4/25/12)
Richard J. Breibart
The Law Firm of Richard Breibart, LLC
PO Box 310
Lexington, SC 29071
INTERIM SUSPENSION (6/1/12)
Mark Andrew Brunty
Brunty Law Firm
5001 North Kings Highway, Suite 205
Myrtle Beach, SC 29572
INTERIM SUSPENSION (11/21/12)
Kenneth Gary Cooper
314 West 5th North Street
Summerville, SC 29483
6-MONTH SUSPENSION (4/25/12)
William Joseph Cutchin
*309Cutchin Law Firm
1051-B Johnnie Dodds Boulevard
Mt. Pleasant, SC 29464
INTERIM SUSPENSION (2/22/13)
Eric J. Davidson
Maryland Disability Law Center
1800 North Charles Street, Suite 400
Baltimore, MD 21201
Rosalee Hix Davis
White Rose Law
PO Box 197
York, SC 29745
DISABILITY INACTIVE (5-3-13)
William E. Davis, Jr.
Bill Davis Law Firm, LLC
171 Fairhaven Way
Chapin, SC 29063
Aarati Prasad Doddanna
Doddanna Law Group, LLC
1643-B Savannah Highway, # 311
Charleston, SC 29407
Tracy Reed Evans
1124 Snyder Lane
Hartsville, SC 29550
Erica Michele Jackson
Sidley Austin
1501 K Street, NW
Washington, DC 20005
Kenneth S. Jannette
Weinstein & Riley, PC
14 Penn Plaza, Suite 1407
*310New York, N.Y. 10122
J. Keith Jones
Shumaker Loop & Kendrick, LLP
128 South Tryon Street, Suite 1800
Charlotte, NC 28202
Shana Denice Jones-Burgess
Law Offices of Shana Jones-Burgess
1126 Lancelot Lane
Conway, SC 29526
INTERIM SUSPENSION (7/26/12)
Robert J. Klug, Sr.
Law Offices of Robert J. Klug, Sr.
1558 Chalk Avenue
Blue Bell, PA 19422
Laura Spears Knobeloch
The Law Office of Laura Spears Knobeloch
808 Johnnie Dodds Boulevard
Mt. Pleasant, SC 29464
Steven Robert Lapham
PO Box 2111
Anderson, SC 29622
INTERIM SUSPENSION (1/15/13)
Adam West Lee
361 Foxport Drive
Chapin, SC 29036
James G. Longtin
109 Hiers Street
Walterboro, SC 29488
9-MONTH SUSPENSION (7/18/11)
Amelia Holt Lorenz
Lorenz Law Firm
*311468 Grand Oak Way
Moore, SC 29369
INTERIM SUSPENSION (11/1/12)
C. Kevin Miller
C. Kevin Miller, PA
PO Box 5346
Spartanburg, SC 29304
INTERIM SUSPENSION (3/7/12)
John Kevin Owens
J. Kevin Owens, LLC
PO Box 170128
Spartanburg, SC 29301
William Jones Rivers III
Schurlknight & Rivers, PA
123 Woodcreek Road
Darlington, SC 29532
INTERIM SUSPENSION (11/20/12)
Martin E. Rock
PO Box 13404
Research Triangle Park, NC 27709
John Tyler Roper
Burroughs, Collins & Newcomb, PLC
713 Market Street, Suite 120
Knoxville, TN 37902
George Thomas Samaha III
Samaha Law Firm, PLLC
288-A Highway 90 East
Little River, SC 29566
1-YEAR SUSPENSION (8/1/12)
Michael Scott Taylor
831 Barclay Drive
*312Florence, SC 29501
INTERIM SUSPENSION (2/8/13)